Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
The filing and approval of the electronic Terminal Disclaimer obviates the grounds for Non-statutory Double Patenting.
As per independent claims 1, 11, and 20, generally, the prior art of record, United States Patent Application Publication No. US 20170228535 A1 to Shanbhogue et al. which shows processor extensions to protect stacks during ring transitions; United States Patent Application Publication No. US 20160092673 A1 to LeMay et al. which shows hardware shadow stack support for legacy guests; and United States Patent Application Publication No. US 20150356294 A1 to Tan et al. which shows methods for enforcing control flow of a computer program, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “process an exception triggered by a mismatch between a first return address popped from a call stack corresponding to the thread and a second return address popped from a shadow stack corresponding to the thread, including: determining whether or not the second return address popped from the shadow stack is within the identified range of addresses where the portion of dynamic code is loaded; and based on having determined that the second return address is within the range of addresses, initiating a shadow stack enforcement action”; claim 11: “processing an exception triggered by a mismatch between a first return address popped from a call stack corresponding to the thread and a second return address popped from a shadow stack corresponding to the thread, including: determining whether or not the second return address popped from the shadow stack is within the identified range of addresses where the portion of dynamic code is loaded; and based on having determined that the second return address is within the range of addresses, initiating a shadow stack enforcement action”; claim 20: “process an exception triggered by a mismatch between a first return address popped from a call stack corresponding to the thread and a second return address popped from a shadow stack corresponding to the thread, including: determining whether or not the second return address popped from the shadow stack is within the identified range of addresses where the portion of dynamic code is loaded; and based on having determined that the second return address is within the range of addresses, initiating a shadow stack enforcement action”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
The current application is a continuation in part of 16/828089, filed 03/24/2020, now U.S. Patent No. 11,379,579.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/25/2021, 06/18/2021, 11/11/2021, and 04/15/2022 have been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 06/29/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,379,579. has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431